      CASE 0:21-cv-01155-PJS-DTS Doc. 1 Filed 05/04/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Jeffrey Hellevik,

                          Plaintiff,               Civil Action No.

           – against–

 Lending Point, LLC and Trans Union, LLC,          COMPLAINT

                          Defendant(s).



                                       COMPLAINT

       Plaintiff, Jeffrey Hellevik (hereinafter “Plaintiff”), by and through his attorneys,

the Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendants, Lending Point, LLC (“Lending Point”) and Trans Union, LLC (“Trans

Union”) alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumers’ credit information to credit reporting

         agencies.

                                        PARTIES

      2. Plaintiff, Jeffrey Hellevik, is an adult citizen of Minnesota.

      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

                                             1
CASE 0:21-cv-01155-PJS-DTS Doc. 1 Filed 05/04/21 Page 2 of 7




4. Defendant Lending Point is a business entity that furnishes consumer credit

   information to consumer reporting agencies.

5. Defendant Trans Union is a limited liability company that engages in the

   business of maintaining and reporting consumer credit information.

                        JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction over this matter pursuant to 28

   U.S.C. § 1331 because the rights and obligations of the parties in this action

   arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

   action to enforce any liability created under 15 U.S.C. § 1681 may be brought

   in any appropriate United States District Court, without regard to the amount in

   controversy.

7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

   substantial part of the events and omissions giving rise to Plaintiff’s claims

   occurred in Minnesota where the Plaintiff resides.

                         FACTUAL ALLEGATIONS

8. Defendant Lending Point issued a credit account ending in 2913 to Plaintiff.

   The account was routinely reported on Plaintiff’s consumer credit report.

9. The consumer report at issue is a written communication of information

   concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

   character, general reputation, personal characteristics, or mode of living which

   is used or for the purpose of serving as a factor in establishing the consumer’s

   eligibility for credit to be used primarily for personal, family, or household

   purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.



                                     2
CASE 0:21-cv-01155-PJS-DTS Doc. 1 Filed 05/04/21 Page 3 of 7




10. On or about February 12, 2018, Mr. Hellevik and Full Circle Financial

   Services, LLC, on behalf of Lending Point, entered into a settlement agreement

   for the above referenced account. A copy of the settlement agreement is

   attached hereto as Exhibit A.

11. Pursuant to the terms of the settlement, Plaintiff was required to make eight (8)

   monthly payments totaling $1,675.00 to settle and close his Lending Point

   account.

12. Plaintiff, via his debt settlement representative timely made the requisite

   settlement payments. Proofs of these payments are attached hereto as Exhibit

   B.

13. However, over two years later, Plaintiff’s Lending Point account continued to

   be negatively reported.

14. In particular, on a requested credit report dated January 26, 2021, Plaintiff’s

   Lending Point account was reported with a status of “CHARGE OFF” and a

   balance of $2,915.00. The relevant portion of Plaintiff’s credit report is

   attached hereto as Exhibit C.

15. This tradeline was inaccurately reported. As evidenced by the settlement

   agreement and proofs of payments the account was settled for less than full

   balance and must be reported as settled with a balance of $0.00.

16. On or about February 24, 2021, Plaintiff, via his attorney at the time, notified

   credit reporting agencies directly of a dispute with completeness and/or

   accuracy of the reporting of Plaintiff’s Lending Point account. A redacted copy

   of this letter is attached hereto as Exhibit D.



                                       3
CASE 0:21-cv-01155-PJS-DTS Doc. 1 Filed 05/04/21 Page 4 of 7




17. Therefore, Plaintiff disputed the accuracy of the derogatory information

   reported by Lending Point to credit reporting agencies via certified mail in

   accordance with 15 U.S.C. § 1681i of the FCRA.

18. In April of 2021, Plaintiff requested updated credit reports for review. The

   tradeline for Plaintiff’s Lending Point account remained inaccurate, as

   Defendants failed to correct the inaccuracy. The relevant portion of the April

   2021 credit report is attached hereto as Exhibit E.

19. Trans Union did not notify Lending Point of the dispute by Plaintiff in

   accordance with the FCRA, or alternatively, did notify Lending Point and

   Lending Point failed to properly investigate and delete the tradeline or properly

   update the tradeline on Plaintiff’s credit reports.

20. If Lending Point had performed a reasonable investigation of Plaintiff’s

   dispute, Plaintiff’s Lending Point account would have been updated to reflect a

   “settled” status with a balance of $0.00.

21. Despite the fact that Lending Point has promised through its subscriber

   agreements or contracts to accurately update accounts, Lending Point has

   nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

   failed to follow this requirement as well as the requirements set forth under the

   FCRA, which has resulted in the intended consequences of this information

   remaining on Plaintiff’s credit reports.

22. Defendants failed to properly maintain and failed to follow reasonable

   procedures to assure maximum possible accuracy of Plaintiff’s credit

   information and Plaintiff’s credit reports, concerning the account in question,



                                       4
CASE 0:21-cv-01155-PJS-DTS Doc. 1 Filed 05/04/21 Page 5 of 7




   thus violating the FCRA. These violations occurred before, during, and after

   the dispute process began with Trans Union.

23. At all times pertinent hereto, Defendants were acting by and through their

   agents, servants and/or employees, who were acting within the scope and

   course of their employment, and under the direct supervision and control of the

   Defendants herein.

24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard for federal law and the rights of the Plaintiff

   herein.

                           CLAIM FOR RELIEF

25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

   set forth above.

26. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

   1681a(f).

27. Lending Point is an entity that, regularly and in the course of business,

   furnishes information to one or more consumer reporting agencies about its

   transactions or experiences with any consumer and therefore constitutes a

   “furnisher,” as codified at 15 U.S.C. § 1681s-2.

28. Lending Point is reporting inaccurate credit information concerning Plaintiff to

   one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

29. Plaintiff notified Defendants directly of a dispute on the account’s

   completeness and/or accuracy, as reported.



                                       5
      CASE 0:21-cv-01155-PJS-DTS Doc. 1 Filed 05/04/21 Page 6 of 7




      30. Lending Point failed to complete an investigation of Plaintiff’s written dispute

           and provide the results of an investigation to Plaintiff and the credit bureaus

           within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

      31. Lending Point failed to promptly modify the inaccurate information on

           Plaintiff’s credit reports in violation of 15 U.S.C. § 1681s-2(b).

      32. Trans Union failed to delete information found to be inaccurate, reinserted the

           information without following the FCRA, or failed to properly investigate

           Plaintiff’s disputes.

      33. Trans Union failed to maintain and failed to follow reasonable procedures to

           assure maximum possible accuracy of Plaintiff’s credit reports, concerning the

           account in question, violating 15 U.S.C. § 1681e(b).

      34. As a result of the above violations of the FCRA, Plaintiff suffered actual

           damages in one or more of the following categories: lower credit score, denial

           of credit, embarrassment and emotional distress caused by the inability to

           obtain financing for everyday expenses, rejection of credit card application,

           higher interest rates on loan offers that would otherwise be affordable and other

           damages that may be ascertained at a later date.

      35. As a result of the above violations of the FCRA, Defendants are liable to

           Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

           fees and costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

                                              6
       CASE 0:21-cv-01155-PJS-DTS Doc. 1 Filed 05/04/21 Page 7 of 7




      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                         Respectfully Submitted,


                                 Law Offices of Robert S. Gitmeid & Associates, PLLC

                                 By: /s/ Kathleen Wagner
                                 Kathleen Wagner, Esq.
                                 204 Sibley Street, Suite 207
                                 Hastings, MN 55033
                                 E-mail: kathleen.w@gitmeidlaw.com
                                 Attorneys for Plaintiff




                                                 7
